--------------------------------------------------------------------------------

THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN
COMPLIANCE WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR PURCHASER SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A
NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.

YOU ON DEMAND HOLDINGS, INC.

CONVERTIBLE PROMISSORY NOTE

DECEMBER 21, 2015

U.S. $17,717,846.60

FOR VALUE RECEIVED, YOU On Demand Holdings, Inc., a Nevada corporation (the
“Company”), hereby promises to pay to the order of Beijing Sun Seven Stars
Culture Development Limited, a P.R.C. company (“Purchaser”), the aggregate
principal sum of Seventeen Million Seven Hundred Seventeen Thousand Eight
Hundred Forty-six & 60/100 Dollars ($17,717,846.60) (the “Principal”) in lawful
money of the United States of America and in immediately available funds,
subject to the provisions contained herein. This Convertible Note (this “Note”)
is issued pursuant to the terms of that certain Amended and Restated Securities
Purchase Agreement dated as of December 21, 2015 (the “Effective Date”), by and
between the Company and Purchaser (as amended from time to time, the “Purchase
Agreement”). The Company and Purchaser shall be collectively referred to as the
“Parties”. Unless otherwise expressly provided in this Note, initially
capitalized words or terms used in this Note shall have the meanings set forth
in the Purchase Agreement.

1.     PRINCIPAL REPAYMENT

1.1     Maturity Date. The Principal and any other amounts payable to Purchaser
hereunder, shall be due and payable to Purchaser on May 21, 2016 (the “Maturity
Date”).

1.2     Interest. Interest will accrue from the date hereof on the Principal
amount at the rate of fifty-six one hundredths of a percent (0.56%) per annum
until payment in full or until the conversion of the Principal pursuant to
Section 2 of this Note. If the Principal is not converted pursuant to Section 2
of this Note, interest shall be paid with the Principal amount on the Maturity
Date. If the Principal is converted pursuant to Section 2 of this Note, interest
accrued through the Conversion Date shall be paid on the Conversion Date in
accordance with Section 2 of this Note.

1.3     Payment. All payments made pursuant to this Note shall be made by check
or wire transfer of immediately available funds and in lawful money of the
United States of America to Purchaser at the address for notices pursuant to
Section 5.4 below or at such other place as Purchaser may designate. Any payment
on this Note shall be applied first to accrued interest, then to other amounts
owing hereunder, and thereafter to the outstanding principal balance hereof.

1.4     Prepayment. The Company shall have the option to prepay this Note,
together with accrued but unpaid interest, in whole or in part, at any time
without premium or penalty.

--------------------------------------------------------------------------------

2.     CONVERSION

2.1     Limitation on Conversion Pending Stockholder Approval. The Parties
acknowledge and agree that, absent receipt of the necessary stockholder
approval, the Company shall not effect any conversion, and Purchaser shall not
have any right to convert , any portion of this Note into shares of common stock
of the Company (the “Common Stock”) to the extent that after giving effect to
such issuance after exercise as set forth on the applicable notice of exercise,
Purchaser (together with Purchaser’s affiliates, and any other persons acting as
a group together with Purchaser or any of Purchaser’s affiliates), would
beneficially own in excess of 19.99% of the outstanding shares of Common Stock.
For purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by Purchaser and its affiliates shall include the number of
shares of Common Stock issuable upon conversion of this Note with respect to
which such determination is being made, but shall exclude the number of shares
of Common Stock that would be issuable upon (i) exercise of the remaining,
nonexercised portion of this Note beneficially owned by Purchaser or any of its
affiliates and (ii) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company (including, without limitation,
any other securities of the Company or its subsidiaries that would entitle the
holder thereof to acquire at any time shares of Common Stock) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by Purchaser or any of its affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 1(d), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations promulgated thereunder. In addition, for purposes of this Section
2.1, “group” has the meaning set forth in Section 13(d) of the Exchange Act and
the rules and regulations promulgated thereunder. To the extent that the
limitation contained in this Section 2.1 applies, the determination of whether
this Note is convertible (in relation to other securities owned by Purchaser
together with any affiliates) and of which portion of this Note is convertible
shall be in the sole discretion of Purchaser, and the submission of a notice of
conversion shall be deemed to be Purchaser’s determination of whether this Note
is convertible (in relation to other securities owned by Purchaser together with
any affiliates) and of which portion of this Note is convertible. For purposes
of this Section 2.1, in determining the number of outstanding shares of Common
Stock, Purchaser may rely on the number of outstanding shares of Common Stock as
reflected in (i) the Company’s most recent Form 10-K, Form 10-Q, Current Report
on Form 8-K or other public filing with the United States Securities and
Exchange Commission, as the case may be, (ii) a more recent public announcement
by the Company or (iii) a more recent notice by the Company or the Company’s
transfer agent to Purchaser setting forth the number of shares of Common Stock
then outstanding. Upon request of Purchaser, the Company shall promptly, and in
any event within one trading day of such request, confirm to Purchaser the
number shares of Common Stock then outstanding. Purchaser shall not be entitled
to vote any shares of Common Stock acquired by it pursuant to this Note or the
other Company Agreements in connection with any such stockholder approval sought
by the Company.

2.2     Stockholder Approval. As promptly as practicable after the Closing under
the Purchase Agreement, the Company covenants and agrees to use commercially
reasonable efforts to obtain any approvals of the Company’s stockholders
required under the Company’s organizational documents, applicable law and/or the
listing rules and regulations of NASDAQ in connection with the transactions
contemplated by this Note (the “Conversion Conditions”).

2.3     Automatic Conversion into Common Stock. Subject to Section 2.1, upon
satisfaction of the Conversion Conditions, all of the Principal and accrued but
unpaid interest shall be automatically converted into 9,208,860 shares of the
Common Stock, subject to adjustment pursuant to Section 2.1(b) of the Purchase
Agreement (the “Conversion Shares”).

2.4     Mechanics of Conversion. Upon satisfaction of the Conversion Conditions,
the Company and Purchaser shall agree to a date for such conversion which, in no
event, shall be later than three (3) business days following the date of the
satisfaction of the Conversion Conditions (the “Conversion Date”). On or before
the Conversion Date, Purchaser shall surrender the Note for conversion and the
Company shall denote in its corporate records the ownership by Purchaser of the
Conversion Shares, effective as of close of business on the Conversion Date.
Effective as of close of business on the Conversion Date (i) the rights of
Purchaser with respect to the Principal, together with all other amounts due
hereunder to Purchaser shall cease, and (ii) Purchaser shall be treated for all
purposes as having become the record holder of such Conversion Shares. The
issuance of Common Stock upon conversion of this Note shall be made without
charge to Purchaser for any tax in respect of such issuance, and such Conversion
Shares shall be issued in such names as may be directed by Purchaser.

--------------------------------------------------------------------------------

2.5     Adjustment of Conversion Shares. Subject to Section 2.6 hereof, the
number and kind of Conversion Shares or other securities to be issued upon
conversion determined pursuant to Section 2.3 shall be subject to adjustment
from time to time upon the happening of certain events while this conversion
right remains outstanding, as follows:

(a)     Merger, Sale of Assets, etc. If the Company at any time shall
consolidate with or merge into or sell or convey all or substantially all its
assets to any other corporation or other entity, this Note shall thereafter be
deemed to evidence the right to purchase such number and kind of shares or other
securities and property as would have been issuable or distributable on account
of such consolidation, merger, sale or conveyance, upon or with respect to the
securities subject to the conversion or purchase right immediately prior to such
consolidation, merger, sale or conveyance. The foregoing provision shall
similarly apply to successive transactions of a similar nature by any such
successor or purchaser. Without limiting the generality of the foregoing, the
anti-dilution provisions of this Section 2.5 shall apply to such securities of
such successor or purchaser after any such consolidation, merger, sale or
conveyance.

(b)     Reclassification. If the Company at any time shall, by reclassification
or otherwise, change the Common Stock into the same or a different number of
securities of any class or classes that may be issued or outstanding, this Note
shall thereafter be deemed to evidence the right to purchase an adjusted number
of such securities and kind of securities as would have been issuable as the
result of such change with respect to the Common Stock immediately prior to such
reclassification or other change.

(c)     Stock Splits, Combinations and Dividends. If the shares of Common Stock
are subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the number of Conversion Shares to be issued upon conversion shall be
proportionately reduced in case of subdivision of shares or stock dividend or
proportionately increased in the case of combination of shares, in each such
case by the ratio which the total number of shares of Common Stock outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.

2.6     Adjustment Notices. Whenever the number of Conversion Shares to be
issued upon conversion is adjusted as provided in Section 2.5, the Company shall
promptly deliver to Purchaser written notice setting forth the revised number of
Conversion Shares with a statement of facts regarding the adjustment and the
computation thereof.

3.     COVENANTS OF THE COMPANY

3.1     Payment of Principal; Conversion. The Company hereby covenants and
agrees that it shall pay or cause to be paid all amounts due hereunder on the
Maturity Date or, if applicable prior to the Maturity Date, the Company shall
effect or cause to be effected any conversion of the Principal into Conversion
Shares.

--------------------------------------------------------------------------------

3.2     Reserves. From the date hereof until the Conversion Date or Maturity
Date, whichever is later, the Company shall at all times reserve and keep
available, out of its authorized but unissued Common Stock, solely for the
purpose of issue upon conversion of this Note, such number of shares of Common
Stock as shall then be issuable upon the conversion of this Note. The Company
covenants that all such shares of Common Stock shall, upon issuance, be duly and
validly issued, fully paid and non-assessable.

4.     DEFAULT, ACCELERATION

4.1     Events of Default. Each of the following events shall be an “Event of
Default” hereunder: (i) the Company fails to pay timely any amounts due under
this Note on the date the same becomes due and payable, (ii) the Company
breaches any covenant, representation, warranty, or agreement under this Note or
any other Company Agreements, (iii) the Company files a petition or action for
relief under any bankruptcy, insolvency or moratorium law or any other law for
the relief of, or relating to, debtors, now or hereafter in effect, or makes any
assignment for the benefit of creditors or takes any action in furtherance of
any of the foregoing, or (iv) an involuntary petition is filed against the
Company (unless such petition is dismissed or discharged within sixty (60) days
of filing) under any bankruptcy statute now or hereafter in effect, or a
custodian, receiver, trustee, assignee for the benefit of creditors (or other
similar official) is appointed to take possession, custody or control of any
property of the Company.

4.2     Acceleration. Upon the occurrence of an Event of Default, all
outstanding principal, accrued interest and other amounts owing hereunder shall,
at the option of Purchaser, and, in the case of an Event of Default pursuant to
Sections 4.1(a)(iii) or (iv) above, automatically, be immediately due and
payable. Purchaser shall have all rights and may exercise any remedies available
to it at law or in equity, successively or concurrently.

4.3     Costs of Collection. In the event of any Event of Default hereunder, the
Company shall pay all reasonable attorneys’ fees and court costs incurred by
Purchaser in enforcing and collecting this Note.

5.     MISCELLANEOUS

5.1     Remedies Cumulative and Continuing. All powers and remedies of Purchaser
hereunder with respect to an Event of Default shall, to the extent permitted by
law, be deemed cumulative and not exclusive of any other thereof or of any other
power or remedy available to Purchaser, by judicial proceedings or otherwise, to
enforce the performance or observance of the covenants and agreements contained
in this Note, and every power and remedy given by this Note or by applicable law
to Purchaser may be exercised from time to time, and as often as shall be deemed
expedient by Purchaser.

5.2     Replacement; Exchange. If this Note is destroyed, lost or stolen, the
Company will deliver a new note to Purchaser on the same terms and conditions as
this Note with a notation of the unpaid principal in substitution of the prior
Note. Purchaser shall furnish to the Company reasonable evidence that the Note
was destroyed, lost or stolen and any security or indemnity that may be
reasonably required by the Company in connection with the replacement of this
Note.

5.3     Choice of Law. This Note shall be governed by and construed in
accordance with the Requirements of Law of the State of New York without giving
effect to the principles of conflict of Laws.

--------------------------------------------------------------------------------

5.4     Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered personally, telecopied or
sent by certified, registered or express mail, postage prepaid. Any such notice
shall be deemed given if delivered personally or telecopied, on the date of such
delivery, or if sent by reputable overnight courier, on the first Business Day
following the date of such mailing, as follows:

  (a)

if to the Company:

       

YOU On Demand Holdings, Inc.

    375 Greenwich Street, Suite 516       New York, New York 10013       Attn:
Board of Directors       Telecopy: 86+10-8586-2775          (b)

if to Purchaser:

       

Beijing Sun Seven Stars Culture Development Limited

    Eastern Fangzheng Road, Southern Dongying Village       Hancunhe Town,
Fangshan District       Beijing, China       Attn: Zhang Jie       Telecopy:
86+10 5912-3988 

Any Party may by notice given in accordance with this Section 5.4 designate
another address or Person for receipt of notices hereunder.

5.5     Assignment. This Note shall be binding upon the Company and Purchaser
and its successors and assigns. Neither the Company nor Purchaser shall make any
assignment of its rights under this Note or other Company Agreements or subject
this Note or other Company Agreements or its rights hereunder to any lien or
security interest of any kind whatsoever; and any such assignment, lien or
security interest shall be absolutely void and unenforceable as against
Purchaser; provided, however, Purchaser shall be entitled to assign this Note or
other Company Agreements to an Affiliate.

5.6     Cooperation; Further Action. Each Party to this Note shall, without
further consideration, execute and deliver any further or additional instruments
and perform any acts which may become reasonably necessary to effectuate and
carry out the purposes of this Note.

5.7     Severability. If any provision of this Note shall be held to be invalid
or unenforceable, such determination shall not affect the remaining provisions
of this Note.

5.8     Amendments. This Note may not be altered or amended, and no right under
this Note may be waived, except by a writing executed by the Parties to this
Note or except as otherwise provided in this Note. No waiver of any term,
provision, or condition of this Note, in any one or more instances, shall be
deemed or construed as a further or continuing waiver of any such term,
provision, or condition, or as a waiver of any other term, provision, or
condition of this Note.

5.9     Headings. The headings in this Note are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Note as of the date first
set forth above.

  YOU ON DEMAND HOLDINGS, INC.                     By: /s/ Shane McMahon   Name:
Shane McMahon   Title: Chairman


  BEIJING SUN SEVEN STARS CULTURE   DEVELOPMENT LIMITED:               By: /s/
Bruno Wu    Name: Bruno Wu     Title: Chairman & CEO  

[Signature Page – Convertible Promissory Note]

--------------------------------------------------------------------------------